Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4,7,13-17 and 20-29 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
 Claim 20 recites, “The apparatus of claim 13.” It should recite, “The first device of claim 13.” Appropriate correction is required. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,7,13-17 and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,735,295. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar methods, systems, and media.  For example contrast instant claim 1 and claim 1 of ‘295:
Instant claim 1
‘295 Claim 1
A method performed by a first device, the method comprising: 
A method performed by a first device, the method comprising:
receiving a request message from a second device, the request message carrying a timestamp corresponding to the request message; 
receiving a request message from a second device, the request message carrying a timestamp corresponding to the request message;
determining a value of the timestamp; 
determining a value of the timestamp; 
determining whether n is less than or equal to N, wherein N is a total number of all pieces of fragmented data obtained after a full amount of data is fragmented, and n and N are both positive integers; upon determining that n is less than N, reading the fragmented data corresponding to n from the database and attaching a timestamp whose value is n to the fragmented data corresponding to n, and upon determining that n is equal to N, reading the fragmented data corresponding to n from the database and attaching a timestamp whose value is a specified time to the fragmented data corresponding to n, wherein the specified time is a time when the second device accessed the first device at a last time; writing the fragmented data 
fragmented data by fragmenting full amount of data recorded by the first device according to the value of the timestamp; and in response to determining that the value of the timestamp is a specified value, the specified value being used to indicate reading of the full amount of data: synchronizing the fragmented data corresponding to the timestamp to the second device, and in response to determining that the value of the timestamp is less than a preset threshold:
synchronizing the fragmented data corresponding to the timestamp to the second device, in response to determining that the value of the timestamp is less than the preset threshold.
synchronizing the fragmented data corresponding to the timestamp to the second device according to a corresponding relationship between timestamps and fragmented data locally cached by the first device


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant independent claims 1, 13, and 24 instant dependent claims, 2-4,7,14-17 and 20-23, 25-29, correspond similarly to ‘295 claims 1-16. Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 24-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

 Claims 24-29 are directed to, “Computer-readable media." Computer-readable media when interpreted in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art includes communication media that transmits a program as signals. Therefore, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter (In re Nuijten).
Amendments may be made to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 1 01 by adding the limitation "non-transitory" to the claim, e.g. "a non-transitory computer-readable media.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non- human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes non-transitory embodiments and transitory signals per se. Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23,2010). 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4,7,13-17 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 13, and 24 recite, “determining whether n is less than or equal to N, wherein N is a total number of all pieces of fragmented data obtained after a full amount of data is fragmented, and n and N are both positive integers.” Aside from defining “n” as a positive integer, “n” is undefined in relation to the rest of the claim elements and thus it is unclear what two numbers are being compared. While “n” is recited repeatedly in later portion of the claim, it does not appear to be ever clearly defined. The first limitation where it is introduced would be the ideal position to place it’s definition.

Allowable Subject Matter
 Claims 1-4,7,13-17 and 20-29  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action. 
Further, the Double Patenting rejections would need to be overcome via Terminal Disclaimer or amendment in order for the claims to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452